DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the majority of each of Fig. 1-3 is so blurry that these drawings are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple abbreviations and acronyms.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  Non-limiting examples include “OCR”, “GIF”, “SVG”, “MRI”, “DVD”, “CD-ROM”.  
It is unclear whether line 23 of pg. 26 begins a new paragraph or is supposed to be part of para. 67.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-38 are objected to because of the following informalities:  
Claim 1 ends the “a trainer module” limitation with the term “and”.  The term “and” should only be used in this manner at the end of the limitation preceding the last limitation.
Claim 11 ends the “estimating” limitation with the term “and”.  The term “and” should only be used in this manner at the end of the limitation preceding the last limitation.  
In claim 11, “retrieving from the electronic databases the task data entity’s lecture content material items for delivery and presentment to the student subject after each completion of a task data entity in the learning session” is unclear.  To aid clarity, the language “from the electronic databases” should be bookended by commas.
Claim 21 ends the “a trainer module” limitation with the term “and”.  The term “and” should only be used in this manner at the end of the limitation preceding the last limitation.
Claim 30 ends the “selecting” limitation with the term “and”.  The term “and” should only be used in this manner at the end of the limitation preceding the last limitation.  
Dependent claims 2-10, 12-20, 22-20, and 21-38 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 24, 25, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 24, the first limitation of each claim recites “one or more physiologic measuring devices”.  However, the second limitation of each claim recites “the physiologic measuring devices” which is only the plural and does not allow for the singular “one physiologic measuring device”.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.

Regarding claims 3 and 25, the first limitation of each claim recites “one or more voice recording devices”.  However, the second limitation of each claim recites “the voice recording devices” which is only the plural and does not allow for the singular “one voice recording device”.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.

Regarding claims 7 and 17, it is unclear what constitutes “concept data entities having knowledge and skill content items that are advance and branches of a common fundamental knowledge and skill content item”.  This limitation is grammatically incorrect which contributes to the lack of clarity.  Furthermore, the specification recites only similar language as the claim without any further description to aid understanding.  See, for example, at least para. 45.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed as “concept data entities having knowledge and skill content items are more advanced

The term “distanced past event knowledge” in each of claims 29 and 38 is a relative term which renders the claim indefinite. The term “distanced past event knowledge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “recent event knowledge” in each of claims 29 and 38 is a relative term which renders the claim indefinite. The term “recent event knowledge”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 33 recites the limitation "the physiologic measuring devices" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 9-11, 19-21, 22, 30, and 31, the disclosure fails to provide sufficient written description for “estimating the student/patient subject's affective state and cognitive state using the sensory data collected from the optical sensors” in claims 1, 11, 21, and 30, “wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items; and wherein the probability of the student subject's understanding is computed using input data of the estimation of the student subject's affective state and cognitive state” in claims 1 and 11 and “wherein the selection of a neurocognitive disorder diagnosis test data entity from the list of neurocognitive disorder diagnosis test data entities available for selection using input data of the estimation of the patient subject's affective state and cognitive state and the patient subject's performance data and behavioral data” in claims 21 and 30, “wherein the sensory data comprises one or more of a student subject's facial expression, eye movements, point-of-gaze, and head pose” in claims 9, 19, 22, and 31, and “wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items and the student subject's estimated affective state; wherein when the student subject's estimated affective state indicates a negative emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are favored by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are disliked by the student subject; and wherein when the student subject's estimated affective state indicates a positive emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are disliked by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are favored by the student subject” in claims 10 and 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 10, 12, 16-18, 29, 30, 33-36, 58, 59, 62-64, and 67.  For instance, para. 29 recites that “image or video capture can be performed by using built-in or peripheral cameras in desktop computers, laptop computers, tablet computers, and/or smartphones used by the subject, and/or other optical sensing devices. The captured images and/or videos are then analyzed using machine vision techniques. For example, stalled eye movements, out-of-focus point-of-gaze, and a tilted head pose are signals indicating lack of interest and attention toward the toward the learning materials being presented in the learning or training session.”  However, one of ordinary skill in the art would understand that stalled eye movements, out-of-focus point-of-gaze, and a tilted head pose are not commonly recognized as signals indicating lack of interest and attention.  Additionally, the disclosure is silent regarding how any of these “indicators” are identified or even linked to the learning materials being presented beyond merely reciting, in results-based language, that unidentified machine vision techniques are merely used.  Furthermore, the disclosure is silent regarding linking any observation of a subject with an affective and cognitive state as well as silent regarding determining which task data entity to select based on an affective and cognitive state.  For instance, para. 59 recites “the student subject's negative emotion can be eased by recognizing the disliked topics (from the affective state data estimated during the execution of certain Task) and recommending the next Task of a different/favored topic; and recommending the next Task of a disliked topic when student subject's emotion state is detected position.”  However, as identified above, the disclosure fails to describe recognizing the disliked topics and is silent regarding determination which task to recommend.  Merely reciting “the next Task of a different/favored topic” is not enough because the disclosure is silent regarding identifying a “favored topic” beyond merely reciting that a disliked topic is recognized “from the affective state data estimated during the execution of certain Task” (see at least para. 59) without any further description, let alone a task of a different/favored topic.  Additionally, the disclosure is silent regarding any relation of an estimation of a subject’s affective state and cognitive state to a neurocognitive disorder diagnosis test data entity.  The only example of a neurocognitive disorder diagnosis test provided in the disclosure is the mere mention of the Six-Item Cognitive Impairment Test (see, for example, at least para. 63 and 67) which, itself, is wholly unrelated to the claimed estimation with the disclosure being silent as to how any element of the Six-Item Cognitive Impairment Test, a test consisting of a specific set of 6 questions, is selected based on the claimed estimation.  Dependent claims 2-10, 12-20, 22-29, and 31-38 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 2, 12, 24, and 33, the disclosure fails to provide sufficient written description for “capturing and generating additional sensory data on one or more of the student/patient subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 10, 12, 16-18, 29, 30, 31, 37, 38, 58, 59, 62-64, and 67.  For instance, para. 29 recites that “a strong tactile pressure detected is a signal indicating anxiety, lack of confidence, and/or frustration in the subject matters being asked in a test question.”  However, “strong tactile pressure” is not defined or quantified nor is there any description of distinguishing anxiety, lack of confidence, and/or frustration in the subject matters being asked in a test question from each other based on a “strong tactile pressure”.  Additionally, the disclosure is silent regarding how any of these “indicators” are identified beyond merely reciting, in results-based language, that unidentified machine vision techniques are merely used.  Furthermore, the disclosure is silent regarding linking any observation of a subject with an affective and cognitive state as well as silent regarding determining which task data entity to select based on an affective and cognitive state.  

Regarding claims 3, 13, 25, and 34, the disclosure fails to provide sufficient written description for “capturing and generating additional sensory data on the student/patient subject's voice and speech clarity using one or more voice recording devices during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the voice recording devices” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 10, 12, 16-18, 30, 31, 58, 59, 62-64, and 67.  For instance, para. 63 recites that the system monitors and estimates the patient subject’s affective state and cognitive state using the collected analyzed sensory data on patient subject’s voice and speech clarity without any substantive description.  

Regarding claims 4, 14, 26, and 35, the disclosure fails to provide sufficient written description for “capturing and generating additional sensory data on the student/patient subject's handwriting using one or more handwriting capturing devices during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 10, 12, 16-18, 30, 31, 39, 40, 58, 59, 62-64, and 67.  For instance, para. 40 identifies that a written answer may evaluated using a non-descript “intelligent optical character recognition engine” and provide any necessary feedback to guide the student without any substantive description of analysis of a subject’s handwriting to estimate an affective state and a cognitive state.  

Regarding claims 5, 15, 27, and 36, the disclosure fails to provide sufficient written description for “capturing and generating additional sensory data on the student/patient subject's interaction with one or more pedagogical agents during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the pedagogical agents” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 10, 12, 16-18, 30, 31, 41, 42, 58, 59, 62-64, and 67.  For instance, para. 42 provides a non-limiting example of a pedagogical agent being “a non-human animated character with human traits implemented by a combination of software and/or firmware” or using “SVG based animations” and that the “subject’s responses to the pedagogical agent are received by the system for estimating the subject’s affective state” without any substantive description of analysis of a subject’s interaction with a pedagogical agent to estimate an affective state and a cognitive state.

Regarding claims 6 and 16, the disclosure fails to provide sufficient written description for “wherein each of the lecture content material items is a lecture note, an illustration, a test question, a video with an embedded test question, a problem-solving exercise having multiple steps designed to provide guidance in deriving a solution to a problem, or a problem-solving exercise having one or more heuristic rules or constraints for simulating problem-solving exercise steps delivered in synchronous with the student subject's learning progress” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The specification merely recites similar language as the claim without providing the steps, calculations, or algorithms necessary for a computer to perform the claimed functionality.  See, for example, at least para. 14 and 46 which merely recite that one or more problem-solving exercises each comprise one or more non-descript heuristic rules and/or constraints for simulating problem-solving exercise steps delivered in synchronous with a student subject’s learning progress without any substantive description or identification of what these “heuristic rules and/or constraints” comprise.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to products and methods which fall under the four statutory categories (STEP 1: YES).
The independent claims recite capturing and generating sensory data on a student/patient subject during a learning/neurocognitive disorder diagnosis test session; providing one or more databases including one or more domain knowledge/neurocognitive disorder diagnosis test data entities, each domain knowledge data entity comprising one or more concept data entities and one or more task data entities, wherein each concept data entity comprises one or more knowledge and skill content items, wherein each task data entity comprises one or more lecture content material items, wherein each task data entity is associated with at least one concept data entity, and wherein a curriculum is formed by grouping a plurality of the concept data entities; estimating the student/patient subject's affective state and cognitive state using the sensory data; selecting a subsequent task/neurocognitive disorder diagnosis test data entity and retrieving the task/neurocognitive disorder diagnosis test data entity's lecture content material items for delivery and presentment to the student/patient subject after each completion of a task/neurocognitive disorder diagnosis test data entity in the learning/neurocognitive disorder diagnosis test session; creating a list of task/neurocognitive disorder diagnosis test data entities available for selection of the subsequent task/neurocognitive disorder diagnosis test data entity, wherein the task data entities available for selection are the task data entities associated with the one or more concept data entities forming the curriculum selected; wherein the selection of a task/neurocognitive disorder diagnosis test data entity from the list of task/neurocognitive disorder diagnosis test data entities available for selection is based on a probability of the student/patient subject's understanding of the associated concept data entity's knowledge and skill content items; and wherein the probability of the student/patient subject's understanding is computed using input data of the estimation of the student/patient subject's affective state and cognitive state.  The dependent claims further recite capturing and generating additional sensory data on one or more of the student/patient subject's tactile pressure, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data and the additional sensory data; or capturing and generating additional sensory data on the student/patient subject's voice and speech clarity during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data and the additional sensory data; or capturing and generating additional sensory data on the student/patient subject's handwriting during the learning/neurocognitive disorder diagnosis test session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data and the additional sensory data; or capturing and generating additional sensory data on the student/patient subject's interaction with one or more pedagogical agents during the learning session; wherein the estimation of the student/patient subject's affective state and cognitive state uses the sensory data and the additional sensory data collected from the pedagogical agents; or wherein each of the lecture/neurocognitive disorder diagnosis test content material items is a lecture note, an illustration, a test question, a video with an embedded test question related to Six-item Cognitive Impairment Test or the patient subject’s distanced past event knowledge or recent event knowledge, a problem-solving exercise having multiple steps designed to provide guidance in deriving a solution to a problem, or a problem-solving exercise having one or more heuristic rules or constraints for simulating problem-solving exercise steps delivered in synchronous with the student subject's learning progress; or wherein a plurality of the concept data entities are linked to form a logical tree data structure; wherein concept data entities having knowledge and skill content items that are fundamental in a topic are represented by nodes closer to a root of the logical tree data structure and concept data entities having knowledge and skill content items that are advance and branches of a common fundamental knowledge and skill content item are represented by nodes higher up in different branches of the logical tree data structure; wherein the task data entities available for selection are the task data entities associated with the one or more concept data entities forming the curriculum selected and the one or more concept data entities having knowledge and skill items not yet mastered by the student subject and as close to the roots of the logical tree data structures that the concept data entities belonging to; or wherein the probability of the student/patient subject's understanding of the associated concept data entity's knowledge and skill content items is computed using input data of the estimation the student subject's affective state and cognitive state and the student subject's performance data and behavioral data; and wherein the student/patient subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of student subject's answer grades, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions, top difficulty levels, test question difficulty levels, working steps toward a solution; or wherein the sensory data comprises one or more of a student subject's facial expression, eye movements, point-of-gaze, and head pose; or wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items and the student subject's estimated affective state; wherein when the student subject's estimated affective state indicates a negative emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are favored by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are disliked by the student subject; and wherein when the student subject's estimated affective state indicates a positive emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are disliked by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are favored by the student subject.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis in an iterative fashion.  The process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, the process amounts to the abstract idea grouping of mathematical concepts because at least the estimating, probability computing, and forming a logical tree data structure steps constitute mathematical calculations and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claims 1 and 21), one or more optical sensors (claims 1, 11, 21, and 30), one or more electronic databases (claims 1, 11, 21, and 30), a student/patient module executed by one or more computer processing devices (claims 1 and 21), a trainer module executed by one or more computer processing devices (claims 1 and 21), a recommendation engine (claims 1 and 21), one or more physiologic measuring devices (claims 2 and 24), a tactile sensing device (claims 2, 12, 24, and 33), one or more voice recording devices (claims 3, 13, 25, and 34), one or more handwriting capturing devices (claims 4 and 26), and one or more pedagogical agents (claims 5 and 27) is not sufficient to impart patentability to the method performed.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  For instance, none of the elements recited the method claims are recited to be actively performing any step of the method.  Thus, the method is construed to be entirely performed by a human.  See also, for example, at least Fig. 1 and 2 which illustrate the components as either non-descript black boxes or stock symbols in a conventional arrangement, and at least para. 29, 31-42, 55, 56, 59, and 67-71 of the specification which identify that none of the elements are particular or necessary to implement the claimed process.  For instance, at least para. 31, 42, 55, 56, 59, and 68-70 identify that the electronic components may be implemented using any computing device and identify that various elements may be implemented as any combination of hardware or software.  The claims do not recite any limitations that improve the functionality of the computer system because the claimed calculations are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. For instance, the one or more optical sensors, tactile sensing device, one or more voice recording devices, one or more handwriting capturing devices, and one or more pedagogical agents, as claimed and organized, merely add insignificant extra solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Further, the one or more pedagogical agents, as claimed, could reasonably be interpreted as humans and not some element of the system itself.  Thus, the components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while independent claims 21 and 30 recite that the system and method are for neurocognitive disorder diagnosis, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  This is further exacerbated by the similarity between “training” claims 1-20 and “diagnosis” claims 21-38 wherein the functions are the same with only the labeling of the subject and the information used are different.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, 15-19, 21-23, 27, 29-32, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shrubsole et al. (US 2015/0170538, hereinafter referred to as Shrubsole).

Regarding claims 1 and 11, Shrubsole teaches a system (claim 1) and a method (claim 11) for delivering and managing learning and training programmes (Shrubsole, para. 2, “The present invention relates to a system and a corresponding method to adaptively dose information to patients. In particular, the present invention involves a method that adaptively tailors an educational program for patients within the hospital setting and their transition to home.”) comprising:
capturing and generating sensory data on a student subject using one or more optical sensors during a learning session (Shrubsole, para. 29, “the feedback is one of: time data, eye-tracking data indicative of at least one of the user's focus on an area of the delivered information unit or delivery platform and the amount of time the user looks at an area of the delivered information unit or delivery platform, page scroll data, frequency with which a delivery platform is used, gyroscope data of a delivery platform, accelerometer data of a delivery platform, data provided by the user in a form, data provided by the user in a questionnaire, data provided by the user in a randomized quiz, and data provided by the user via a web-based application.” para. 30, “the feedback is received from at least one of:… an eye-tracking device, a camera”); 
providing one or more electronic databases including one or more domain knowledge data entities (Shrubsole, Fig. 1, Datastore 190), each domain knowledge data entity comprising one or more concept data entities and one or more task data entities, wherein each concept data entity comprises one or more knowledge and skill content items, wherein each task data entity comprises one or more lecture content material items, wherein each task data entity is associated with at least one concept data entity, and wherein a curriculum is formed by grouping a plurality of the concept data entities (Shrubsole, para. 105, “The adaptive learning test, interactive instructions, questionnaire, form, randomized quiz, etc. may be received from an external source at information receiving mechanism 120.  The adaptive learning test, interactive instructions, questionnaire, form, randomized quiz, etc. may be stored in datastore 190.”); 
estimating the student subject's affective state and cognitive state using the sensory data collected from the optical sensors (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”); and 
selecting a subsequent task data entity and retrieving from the electronic databases the task data entity's lecture content material items for delivery and presentment to the student subject after each completion of a task data entity in the learning session (Shrubsole, para. 36, “ if the feedback score is equal to or higher than the predetermined threshold, delivering a next information unit in the first sequence.”  Meeting or exceeding the threshold is construed as completion of a task data entity in the learning session.); 
creating a list of task data entities available for selection of the subsequent task data entity, wherein the task data entities available for selection are the task data entities associated with the one or more concept data entities forming the curriculum selected (Shrubsole, para. 207, “This plan is a series of instructions that are generated automatically from a template of single instructions pertaining to one or more treatments and diseases during discharge.”); 
wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items (Shrubsole, para. 104, “For example, subjective and objective data about the information-absorption level of the user may be obtained via an attention-span monitor and adaptive learning test, etc. The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application. Whilst in the hospital, such measurements can be reliably taken and can serve as predictor for possible future events that may influence absorption (e.g. based on a statistical model developed overtime).”); and 
wherein the probability of the student subject's understanding is computed using input data of the estimation of the student subject's affective state and cognitive state (Shrubsole, para. 164, “At step S240, a feedback score for the delivered information unit is evaluated. The feedback received at step S230 is used to evaluate a feedback score for comparison with a predetermined threshold so as to optimize when and/or how the information unit is delivered to the unit and tailor the selection of delivery platform used for delivering information or instruction to the user. Specifically, at step S240 the efficacy of at least one of the time window, the score, and the delivery platform of the delivered information is evaluated based on efficacy statistics.”  As identified above, feedback data includes the subject’s affective state and cognitive state.).

Regarding claims 5 and 15, Shrubsole teaches the system of claim 1 and the method of claim 11 further comprising:
capturing and generating additional sensory data on the student subject's interaction with one or more pedagogical agents during the learning session (Shrubsole, para. 44, “interactive e-learning platform”; para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the pedagogical agents (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).

Regarding claims 6 and 16, Shrubsole teaches the system of claim 1 and the method of claim 11, wherein each of the lecture content material items is a lecture note, an illustration (Shrubsole, para. 210, “The presentation of the instructions can be based on, using 3d as input, the size of the text can be made larger and the illustrations simplified and repeated for patients who find it difficult to process detailed information.”), a test question, a video with an embedded test question, a problem-solving exercise having multiple steps designed to provide guidance in deriving a solution to a problem, or a problem-solving exercise having one or more heuristic rules or constraints for simulating problem-solving exercise steps delivered in synchronous with the student subject's learning progress (Shrubsole, para. 44, “the delivery platform is at least one of: a textual delivery platform, an audio delivery platform, a video delivery platform, an interactive e-learning platform, a reminder scheduling platform, a tablet computer, a Smartphone, paper, voice, face-to-face and video-chat.”  Para. 104, “The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application.”).

Regarding claims 7 and 17, Shrubsole teaches the system of claim 1 and the method of claim 11,
wherein a plurality of the concept data entities are linked to form a logical tree data structure (Shrubsole, para. 92, “The sequence may form a ‘trajectory’ of patient information units, e.g. progressively including more or more detailed information. The information units in the sequence may be of the same type (e.g. providing progressively more detail on a topic) or may be linked (e.g. it may be desirable to provide information A before information B in sequence).”); 
wherein concept data entities having knowledge and skill content items that are fundamental in a topic are represented by nodes closer to a root of the logical tree data structure and concept data entities having knowledge and skill content items that are advance and branches of a common fundamental knowledge and skill content item are represented by nodes higher up in different branches of the logical tree data structure (Shrubsole, para. 10, “The sequence may form a ‘trajectory’ of patient information units, e.g. progressively including more or more detailed information. The information units in the sequence may be of the same type (e.g. providing progressively more detail on a topic) or may be linked (e.g. it may be desirable to provide information A before information B in sequence).”); 
wherein the task data entities available for selection are the task data entities associated with the one or more concept data entities forming the curriculum selected and the one or more concept data entities having knowledge and skill items not yet mastered by the student subject and as close to the roots of the logical tree data structures that the concept data entities belonging to (Shrubsole, para. 10, “The sequence may form a ‘trajectory’ of patient information units, e.g. progressively including more or more detailed information. The information units in the sequence may be of the same type (e.g. providing progressively more detail on a topic) or may be linked (e.g. it may be desirable to provide information A before information Bin sequence).”).

Regarding claims 8 and 18, Shrubsole teaches the system of claim 1 and the method of claim 11,
wherein the probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items is computed using input data of the estimation the student subject's affective state and cognitive state and the student subject's performance data and behavioral data (Shrubsole, para. 104, “For example, subjective and objective data about the information-absorption level of the user may be obtained via an attention-span monitor and adaptive learning test, etc. The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application. Whilst in the hospital, such measurements can be reliably taken and can serve as predictor for possible future events that may influence absorption (e.g. based on a statistical model developed overtime).”); and 
wherein the student subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of student subject's answer grades, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions, top difficulty levels, test question difficulty levels, working steps toward a solution (Shrubsole, para. 33, “the evaluating of the feedback score is based on at least one of a: preference of the user to the delivery platform; a percentage of correct answers in a randomized quiz, time taken to read a page of information before it is changed, information provided by a health care professional associated with the delivery of the first information unit, sensor data associated with the delivery of the first information unit.”).

Regarding claims 9 and 19, Shrubsole teaches the system of claim 1 and the method of claim 11, wherein the sensory data comprises one or more of a student subject's facial expression, eye movements, point-of-gaze, and head pose (Shrubsole, para. 46, “eye-tracking data indicative of at least one of the user's focus on an area of the delivered information unit or delivery platform and the amount of time the user looks at an area of the delivered information unit or delivery platform”; para. 107, “The attention of the user while they are receiving information or instructions may be monitored via eye-tracking via a front-facing camera of the information delivery mechanism. For example, the information delivery mechanism may be a tablet computer with a front-facing camera which tracks the eye movement of the user while the user is receiving information or an instruction.”).

Regarding claims 21 and 30, Shrubsole teaches a system (claim 21) and a method (claim 30) for delivering and managing neurocognitive disorder diagnosis comprising:
capturing and generating sensory data on a patient subject using one or more optical sensors during a neurocognitive disorder diagnosis test session (Shrubsole, para. 29, “the feedback is one of: time data, eye-tracking data indicative of at least one of the user's focus on an area of the delivered information unit or delivery platform and the amount of time the user looks at an area of the delivered information unit or delivery platform, page scroll data, frequency with which a delivery platform is used, gyroscope data of a delivery platform, accelerometer data of a delivery platform, data provided by the user in a form, data provided by the user in a questionnaire, data provided by the user in a randomized quiz, and data provided by the user via a web-based application.” para. 30, “the feedback is received from at least one of:… an eye-tracking device, a camera”); 
providing one or more electronic databases including one or more neurocognitive disorder diagnosis test data entities (Shrubsole, Fig. 1, Datastore 190); 
estimating the patient subject's affective state and cognitive state using the sensory data collected from the optical sensors (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”); 
selecting a subsequent neurocognitive disorder diagnosis test data entity and retrieve from the electronic databases the neurocognitive disorder diagnosis test data entity's content material items for delivery and presentment to the patient subject after each completion of a neurocognitive disorder diagnosis test data entity in the neurocognitive disorder diagnosis test session (Shrubsole, para. 36, “ if the feedback score is equal to or higher than the predetermined threshold, delivering a next information unit in the first sequence.”  Meeting or exceeding the threshold is construed as completion of a test data entity in the test session.); and 
creating a list of neurocognitive disorder diagnosis test data entities available for selection of the subsequent neurocognitive disorder diagnosis test data entity (Shrubsole, para. 207, “This plan is a series of instructions that are generated automatically from a template of single instructions pertaining to one or more treatments and diseases during discharge.”); 
wherein the selection of a neurocognitive disorder diagnosis test data entity from the list of neurocognitive disorder diagnosis test data entities available for selection using input data of the estimation of the patient subject's affective state and cognitive state and the patient subject's performance data and behavioral data (Shrubsole, para. 104, “For example, subjective and objective data about the information-absorption level of the user may be obtained via an attention-span monitor and adaptive learning test, etc. The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application. Whilst in the hospital, such measurements can be reliably taken and can serve as predictor for possible future events that may influence absorption (e.g. based on a statistical model developed overtime).”  para. 164, “At step S240, a feedback score for the delivered information unit is evaluated. The feedback received at step S230 is used to evaluate a feedback score for comparison with a predetermined threshold so as to optimize when and/or how the information unit is delivered to the unit and tailor the selection of delivery platform used for delivering information or instruction to the user. Specifically, at step S240 the efficacy of at least one of the time window, the score, and the delivery platform of the delivered information is evaluated based on efficacy statistics.”  As identified above, feedback data includes the subject’s affective state and cognitive state.).

Regarding claims 22 and 31, Shrubsole teaches the system of claim 21 and the method of claim 30, wherein the sensory data comprises one or more of a patient subject's facial expression, eye movements, point-of-gaze, and head pose (Shrubsole, para. 46, “eye-tracking data indicative of at least one of the user's focus on an area of the delivered information unit or delivery platform and the amount of time the user looks at an area of the delivered information unit or delivery platform”; para. 107, “The attention of the user while they are receiving information or instructions may be monitored via eye-tracking via a front-facing camera of the information delivery mechanism. For example, the information delivery mechanism may be a tablet computer with a front-facing camera which tracks the eye movement of the user while the user is receiving information or an instruction.”).

Regarding claims 23 and 32, Shrubsole teaches the system of claim 21 and the method of claim 30, wherein the patient subject's performance data and behavioral data comprises one or more of correctness of answers, a time-based moving average of patient subject's answer scores, number of successful and unsuccessful attempts, number of toggling between given answer choices, and response speed to test questions (Shrubsole, para. 33, “the evaluating of the feedback score is based on at least one of a: preference of the user to the delivery platform; a percentage of correct answers in a randomized quiz, time taken to read a page of information before it is changed, information provided by a health care professional associated with the delivery of the first information unit, sensor data associated with the delivery of the first information unit.”).

Regarding claims 27 and 36, Shrubsole teaches the system of claim 21 and the method of claim 30, further comprising:
capturing and generating additional sensory data on the student subject's interaction with one or more pedagogical agents during the neurocognitive disorder diagnosis test session (Shrubsole, para. 99, “interactive e-learning… The delivery platform for a certain information unit may be selected based on one of: the assessed medical status, the information delivery mechanism available, information provided by a physician, information provided by the user, and information and/or instruction to be given to the user.”  para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the patient subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the pedagogical agents (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).

Regarding claims 29 and 38, Shrubsole teaches the system of claim 21 and the method of claim 30, wherein each of the neurocognitive disorder diagnosis test data entity's content material items is an illustration, a test question, a video with an embedded test question (Shrubsole, para. 44, “the delivery platform is at least one of: a textual delivery platform, an audio delivery platform, a video delivery platform, an interactive e-learning platform, a reminder scheduling platform, a tablet computer, a Smartphone, paper, voice, face-to-face and video-chat.” Para. 104, “The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application.”) related to the patient subject's distanced past event knowledge or recent event knowledge (Shrubsole, Para. 73, “The patient information may comprise a plurality of information units to be delivered to the user during his stay at a hospital and/or during his recovery at home after being discharged from the hospital. Each information unit may be a modularized part of a course of treatment(s) tailored by a clinical professional.”  Para. 74, “The patient information may be derived from a medical status from a medical assessment performed by healthcare provider, e.g. a physician. The medical status may be assessed based on at least one of the following factors: patient medical data, recommended set of appropriate treatments within the hospital, factors of the user that relate to the information absorption-level.”  Para. 75, “Factors that relates to the information absorption level of the user may include but not limited to: concentration level of the user, cognitive level of the user, lifestyle preferences of the user, personal preferences of the users, cultural needs of the user, emotional and social needs of the user, (health) literacy, and other measures that may influence absorption-level of the user.”  Information and instruction as part of a course of treatment while the subject is in hospital or after discharge necessarily relates to the patient subject's distanced past event knowledge or recent event knowledge as the event itself which caused the subject to go to the hospital was either recent or distanced past depending on if the subject is in hospital or discharged.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 12, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubsole et al. (US 2015/0170538, hereinafter referred to as Shrubsole) as applied to claims 1 and 11 above, in view of Horseman et al. (US 2017/0162072, hereinafter referred to as Horseman).

Regarding claims 2 and 12, Shrubsole teaches the system of claim 1 and the method of claim 11 further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).
Shrubsole does not explicitly teach capturing and generating additional sensory data on one or more of the student subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the learning session.
However, in an analogous art, Horseman teaches capturing and generating additional sensory data on one or more of the student subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the learning session (Horseman, Fig. 1 and 11, Sensors 120, Sensors 128; Fig. 2, Galvanic Skin Response Sensor 202, Heart Rate Sensor 214; Fig. 3, Integrated Sensors 120a, External Sensors 120b; Fig. 5, Sensors 128; Fig. 6, screen 610, one or more buttons 620, multi-sensor device 650; Fig. 8, keyboard, 810, multi-sensor device 850; Fig. 9, Galvanic Skin Response Sensor 402, Heart Rate Sensor 414; para. 55, “the training stations 102, 103 may include sensors 120, 128 for monitoring and collecting user data for use during and after a training session.  In some embodiments, the collected data may include data that can be used to assess various biometrics (e.g., physiological, neurological, etc.) of the user.  By way of example, the collected data may include one or more of heart rate, respiratory rate, skin conductance, blood glucose, electrical activity (e.g., brain and nerve activity), blood pressure, and facial features (e.g., shapes, positions, sizes, etc.). It is to be understood that while the following description is particularly concerned with the aforementioned collected data, the sensors 120, 128 may include sensors for monitoring and collecting data relating to other user biometrics, including but not limited to body temperature, body weight, body fat, blood oxygen saturation (e.g., blood oxygenation), and/or the like.  It is to be understood that the term ‘biometric sensors’ is used herein to refer to both sensors that are used to acquire measurements relating to any one or more of neurological, emotional, electrical, biomechanical, behavioral, etc. attributes of a user.” para. 146, “appropriate input such as touching the screen, pressing a key on a keyboard, etc.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional sensors of Horseman as the additional sensors in Shrubsole because the term biometric sensors in Horseman refers to “both sensors that are used to acquire measurements relating to any one or more of neurological, emotional, electrical, biomechanical, behavioral, etc. attributes of a user” to provide real-time biometric feedback to the system to gauge effectiveness of the training program.

Regarding claims 24 and 33, Shrubsole teaches the system of claim 21 and the method of claim 30 further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the patient subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data collected from the physiologic measuring devices (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).
Shrubsole does not explicitly teach capturing and generating additional sensory data on one or more of the patient subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the neurocognitive disorder diagnosis test session.
However, in an analogous art, Horseman teaches capturing and generating additional sensory data on one or more of the patient subject's tactile pressure exerted on a tactile sensing device, heart rate, electro dermal activity (EDA), skin temperature, and touch response during the neurocognitive disorder diagnosis test session (Horseman, Fig. 1 and 11, Sensors 120, Sensors 128; Fig. 2, Galvanic Skin Response Sensor 202, Heart Rate Sensor 214; Fig. 3, Integrated Sensors 120a, External Sensors 120b; Fig. 5, Sensors 128; Fig. 6, screen 610, one or more buttons 620, multi-sensor device 650; Fig. 8, keyboard, 810, multi-sensor device 850; Fig. 9, Galvanic Skin Response Sensor 402, Heart Rate Sensor 414; para. 55, “the training stations 102, 103 may include sensors 120, 128 for monitoring and collecting user data for use during and after a training session.  In some embodiments, the collected data may include data that can be used to assess various biometrics (e.g., physiological, neurological, etc.) of the user.  By way of example, the collected data may include one or more of heart rate, respiratory rate, skin conductance, blood glucose, electrical activity (e.g., brain and nerve activity), blood pressure, and facial features (e.g., shapes, positions, sizes, etc.). It is to be understood that while the following description is particularly concerned with the aforementioned collected data, the sensors 120, 128 may include sensors for monitoring and collecting data relating to other user biometrics, including but not limited to body temperature, body weight, body fat, blood oxygen saturation (e.g., blood oxygenation), and/or the like.  It is to be understood that the term ‘biometric sensors’ is used herein to refer to both sensors that are used to acquire measurements relating to any one or more of neurological, emotional, electrical, biomechanical, behavioral, etc. attributes of a user.” para. 146, “appropriate input such as touching the screen, pressing a key on a keyboard, etc.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional sensors of Horseman as the additional sensors in Shrubsole because the term biometric sensors in Horseman refers to “both sensors that are used to acquire measurements relating to any one or more of neurological, emotional, electrical, biomechanical, behavioral, etc. attributes of a user” to provide real-time biometric feedback to the system to gauge effectiveness of the program.

Claims 3, 13, 25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubsole et al. (US 2015/0170538, hereinafter referred to as Shrubsole) as applied to claims 1 and 11 above, in view of Chen et al. (US 2010/0217097, hereinafter referred to as Chen).

Regarding claims 3 and 13, Shrubsole teaches the system of claim 1 and the method of claim 11 further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).
Shrubsole does not explicitly teach capturing and generating additional sensory data on the student subject's voice and speech clarity using one or more voice recording devices during the learning session; wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the voice recording devices.
However, in an analogous art, Chen teaches capturing and generating additional sensory data on the student subject's voice and speech clarity using one or more voice recording devices during the learning session (Chen, para. 77, “Sound capture transducers such as microphones and microphone arrays to capture speech and other sounds, such as foot tapping, produced by the user, as well as ambient noise, self talk, and other involuntary voice sounds.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the voice recording devices (Chen, para. 96-98, “A more complete list of the modalities that can be used for measuring the cognitive load of a user is:… Speech, including pitch and fundamental frequency and its associated higher order statistics, sound emissions (self-talk, mumbling) and speech rate.”  para. 161, “voice analysis-based learning difficulty diagnosis program, which measures learning cognitive load”).
It would have been obvious to a person having ordinary skill in the art to incorporate the additional sensory data of Chen in the additional sensory data of Shrubsole because “the development of a voice analysis-based learning difficulty diagnosis program, which measures learning cognitive load, would contribute immediately to the improvement of education for rural and dispersed learners, who participate in tele-teaching, audio-conferencing, videoconferencing or who call help ser vices, such as a help desk. The outcomes of this project could supply the teacher, tutor or help desk operator clearer information about students' learning difficulties than currently available diagnostic methods. It could also be used to diagnose learning difficulties in conventional educational settings, and to assist in the development of instructional programs.  Implementations of this invention could help provide both teachers and students immediate feedback about their learning effectiveness.”  See Chen at para. 161.

Regarding claims 25 and 34, Shrubsole teaches the system of claim 21 and the method of claim 30 further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”); 
wherein the estimation of the patient subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).
Shrubsole does not explicitly teach capturing and generating additional sensory data on the patient subject's voice and speech clarity using one or more voice recording devices during the neurocognitive disorder diagnosis test session; wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the voice recording devices.
 However, in an analogous art, Chen teaches capturing and generating additional sensory data on the patient subject's voice and speech clarity using one or more voice recording devices during the neurocognitive disorder diagnosis test session (Chen, para. 77, “Sound capture transducers such as microphones and microphone arrays to capture speech and other sounds, such as foot tapping, produced by the user, as well as ambient noise, self talk, and other involuntary voice sounds.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the voice recording devices. (Chen, para. 96-98, “A more complete list of the modalities that can be used for measuring the cognitive load of a user is:… Speech, including pitch and fundamental frequency and its associated higher order statistics, sound emissions (self-talk, mumbling) and speech rate.”  para. 161, “voice analysis-based learning difficulty diagnosis program, which measures learning cognitive load”).
It would have been obvious to a person having ordinary skill in the art to incorporate the additional sensory data of Chen in the additional sensory data of Shrubsole because “the development of a voice analysis-based learning difficulty diagnosis program, which measures learning cognitive load, would contribute illl1llediately to the improvement of education for rural and dispersed learners, who participate in tele-teaching, audio-conferencing, videoconferencing or who call help ser vices, such as a help desk. The outcomes of this project could supply the teacher, tutor or help desk operator clearer information about students' learning difficulties than currently available diagnostic methods. It could also be used to diagnose learning difficulties in conventional educational settings, and to assist in the development of instructional programs.  Implementations of this invention could help provide both teachers and students immediate feedback about their learning effectiveness.”  See Chen at para. 161.

Claims 4, 10, 14, 20, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubsole et al. (US 2015/0170538, hereinafter referred to as Shrubsole) as applied to claims 1 and 11 above, in view of Howard (US 2017/0251985).

Regarding claims 4 and 14, Shrubsole teaches the system of claim 1 and the method of claim 11 further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”) on the student subject's handwriting using one or more handwriting capturing devices during the learning session; 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data (Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”).
Shrubsole does not explicitly teach capturing and generating additional sensory data on the student subject's handwriting using one or more handwriting capturing devices during the learning session; wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices.
However, in an analogous art, Howard teaches capturing and generating additional sensory data on the student subject's handwriting using one or more handwriting capturing devices during the learning session (Howard, para. 272, “The analytical algorithm systematically retrieves, parses, and processes written/spoken discourse into individual words to which positive and negative values are assigned.”); 
wherein the estimation of the student subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices (Howard, para. 272, “The MSI [Mood State Indicator] algorithm uses natural language from speech or text to measure and detect cognitive "mind states" based on axiological values.  The analytical algorithm systematically retrieves, parses, and processes written/spoken discourse into individual words to which positive and negative values are assigned.  These values are then correlated to values calculated by psychological assessment testing to better diagnose an individual's mood state. Other mood detection algorithms, such as lexical analysis of spontaneous speech (Thomas et al., 2005), are based on grammar and semantic analysis, but the disadvantage with these algorithms is that ‘environmental noise’ distorts incoming data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the additional sensory data means of Howard for the additional sensory data of Shrubsole because the Mood State Indicator Algorithm and the Language/Axiology Input and Output algorithm of Howard presents a method for quantifying cognitive states from speech or written text (see para. 211 of Howard) which provides merely another variant for quantifying cognitive states from those already presented in Shrubsole.  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Regarding claims 10 and 20, Shrubsole teaches the system of claim 1 and the method of claim 11,
wherein the selection of a task data entity from the list of task data entities available for selection is based on a probability of the student subject's understanding of the associated concept data entity's knowledge and skill content items and the student subject's estimated affective state (Shrubsole, para. 104, “For example, subjective and objective data about the information-absorption level of the user may be obtained via an attention-span monitor and adaptive learning test, etc. The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application. Whilst in the hospital, such measurements can be reliably taken and can serve as predictor for possible future events that may influence absorption (e.g. based on a statistical model developed overtime).”).
Shrubsole does not explicitly teach wherein when the student subject's estimated affective state indicates a negative emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are favored by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are disliked by the student subject; and wherein when the student subject's estimated affective state indicates a positive emotion, a task data entity that is associated with a concept data entity having knowledge and skill content items that are disliked by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are favored by the student subject.
However, in analogous art, Howard teaches wherein when the student subject's estimated affective state indicates a negative emotion or a positive emotion and a task data entity that is associated with a concept data entity having knowledge and skill content items that are favored or disliked by the student subject (Howard, para. 121, “The BCCS aims to investigate which concepts and expressions are ‘positive’ and ‘negative’ based on cultural and situational context.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identification of concept data entities that are positive and negative to the subject in Howard with the emotional state estimation of the subject in Shrubsole so that a task data entity that is associated with a concept data entity having knowledge and skill content items that are favored by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are disliked by the student subject when the student subject’s estimated affective state indicates a negative emotion and a task data entity that is associated with a concept data entity having knowledge and skill content items that are disliked by the student subject is selected over another task data entity that is associated with another concept data entity having knowledge and skill content items that are favored by the student subject when the student subject’s estimated affective state indicates a positive emotion because a subject is more inclined to perform a negatively associated task when the subject is already in a positive state.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 26 and 35, Shrubsole teaches the system of claim 21 and the method of claim 30, further comprising:
capturing and generating additional sensory data (Shrubsole, para. 100, “The feedback receiving mechanism 130 could be one or more sensors arranged to monitor the user.”  para. 125, “Other sensor data and contextual information may also be used to determine the most appropriate time or time frame to deliver information or instruction to the user.”);
wherein the estimation of the patient subject's affective state and cognitive state using the sensory data collected from the optical sensors and the additional sensory data Shrubsole, para. 28, “the feedback contains information relating to at least one of:... an attention level of the user required to process the delivered information unit, a time period the user required to process the delivered information unit, concentration level of the user, cognitive level of the user,… psychological state of the user, emotional state of the user…”). 
Shrubsole does not explicitly teach capturing and generating additional sensory data on the patient subject's handwriting using one or more handwriting capturing devices during the neurocognitive disorder diagnosis test session; wherein the estimation of the patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices.
However, in an analogous art, Howard teaches capturing and generating additional sensory data on the patient subject's handwriting using one or more handwriting capturing devices during the neurocognitive disorder diagnosis test session (Howard, para. 272, “The analytical algorithm systematically retrieves, parses, and processes written/spoken discourse into individual words to which positive and negative values are assigned.”); 
wherein the estimation of the patient subject's affective state and cognitive state uses the sensory data collected from the optical sensors and the additional sensory data collected from the handwriting capturing devices (Howard, para. 272, “The MSI [Mood State Indicator] algorithm uses natural language from speech or text to measure and detect cognitive "mind states" based on axiological values.  The analytical algorithm systematically retrieves, parses, and processes written/spoken discourse into individual words to which positive and negative values are assigned.  These values are then correlated to values calculated by psychological assessment testing to better diagnose an individual's mood state. Other mood detection algorithms, such as lexical analysis of spontaneous speech (Thomas et al., 2005), are based on grammar and semantic analysis, but the disadvantage with these algorithms is that ‘environmental noise’ distorts incoming data.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the additional sensory data means of Howard for the additional sensory data of Shrubsole because the Mood State Indicator Algorithm and the Language/Axiology Input and Output algorithm of Howard presents a method for quantifying cognitive states from speech or written text (see para. 211 of Howard) which provides merely another variant for quantifying cognitive states from those already presented in Shrubsole.  Thus, it is merely a simple substitution of one known element for another to obtain predictable results.

Claims 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shrubsole et al. (US 2015/0170538, hereinafter referred to as Shrubsole) as applied to claims 1 and 11 above, in view of Smit et al. (WO 2014/065669, hereinafter referred to as Smit).

Regarding claims 28 and 37, Shrubsole teaches the system of claim 21 and the method of claim 30, wherein each of the neurocognitive disorder diagnosis test data entity's content material items is an illustration, a test question, or a video with an embedded test question (Shrubsole, para. 44, “the delivery platform is at least one of: a textual delivery platform, an audio delivery platform, a video delivery platform, an interactive e-learning platform, a reminder scheduling platform, a tablet computer, a Smartphone, paper, voice, face-to-face and video-chat.”  Para. 104, “The feedback may be a user response to a question contained in a set of interactive instructions or a questionnaire or a form or a randomized quiz or a web-based application.”). 
Shrubsole does not explicitly teach that wherein each of the neurocognitive disorder diagnosis test data entity's content material items is an illustration, a test question, or a video with an embedded test question is related to Six-item Cognitive Impairment Test.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for each of the neurocognitive disorder diagnosis test data entity's content material items to be related to Six-item Cognitive Impairment Test because  the “assessment of memory and cognitive disorders is well known in the art.  See, e.g., ‘Diagnostic and Statistical Manual of Mental Disorders’, 4th Edition (DSM-IV), American Psychiatric Association, Washington, D.C. (1994).  Memory tests known to one skilled in the art include the Mini Mental Status Examination (MMSE), the Mini Assessment of Cognition (Mini-COG), the General Practitioner Assessment of Cognition (GPCOG) and the Six Item Cognitive Impairment Test (6CIT).”  See Smit at lines 15-21 of pg. 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reynolds et al. (US 5,911,581 and US 6,435,878) discloses an interactive automatic system and technique for measuring and training of mental ability including analyzing a user’s cognitive state.
O’Donnell et al. (US 2011/0212422) discloses testing a subject’s cognitive capacity with respect to a specific job that the subject is expected to perform.
Siefert (US 2011/0256520) discloses determining biological and behavioral responses to stimuli, including stimuli that is training in nature.
Mayou et al. (US 2015/0120317) discloses adapting training based on collected information on a subject.
Kaleal (US 2016/0086500) discloses providing guidance to a user during performance of a program or routine using a personalized avatar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715    

/JAMES B HULL/            Primary Examiner, Art Unit 3715